In an action for damages for personal injuries alleged to have been sustained by reason of the negligence of an employee of the defendant in causing plaintiff’s hand to come into contact with an exposed bandsaw, judgment for plaintiff reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless within ten days from the entry of the order hereon the plaintiff stipulate to reduce the verdict to the sum of $25,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. No opinion. Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.